With respect to permanent alimony our statute declares:
"If the divorce is in favor of the wife for the misconduct of the husband, the allowance must be as liberal as the estate of the husband will permit, regard being had to the condition of his family and to all the circumstances of the case." Code 1923, § 7419; Code 1852, § 1972.
Under this statute as always construed, the allowance to the wife may be made in gross out of the husband's estate, payable presently, or as directed; or it may be made, as for continuous maintenance, payable in monthly or other periodical installments, *Page 583 
during the life of the wife; or it may be made by a combination of both of these methods. King v. King, 28 Ala. 315; Jeter v. Jeter, 36 Ala. 391, 400; Turner v. Turner, 44 Ala. 437, 451; Smith v. Smith, 45 Ala. 264; Shelton v. Shelton, 206 Ala. 483,90 So. 491; Morgan v. Morgan, 203 Ala. 516, 84 So. 754; second case, 211 Ala. 7, 99 So. 187; Ex parte Lavender, 207 Ala. 666,93 So. 661; Johnston v. Johnston, 212 Ala. 351, 102 So. 709; Sharrit v. Sharrit, 112 Ala. 617, 20 So. 954. It has also been held that specific property may be awarded to the wife, by way of permanent alimony, and the title vested in her by decree of the court. Coffey v. Cross, 185 Ala. 86, 64 So. 95.
In Smith v. Smith, 45 Ala. 264, in construing this statute (Code 1867, § 2361), it was soundly observed that:
"This 'allowance' to the wife is not, in fact, alimony, in the sense of the ecclesiastical law of England; but it is more strictly an arrangement in lieu of a division of the estate of the parties."
It was there held that the statute intended that the "allowance" should pass to the wife "in absolute right as a permanent provision for her support," and that it could not be afterwards modified by judicial decree. By the later cases, however, it has been firmly established that a decree for permanent alimony, whether in gross or in installments for current maintenance, is subject to future modification if the original decree in terms reserves the right of control. Jones v. Jones, 131 Ala. 443, 31 So. 91; Ortman v. Ortman, 203 Ala. 167,168, 82 So. 417; Morgan v. Morgan, 203 Ala. 516,84 So. 754. But "except for reservation in the decree or express statutory authority the court has no power to alter the decree." Morgan v. Morgan, 211 Ala. 7, 99 So. 185; Mayer v. Mayer, 154 Mich. 386, 117 N.W. 890, 129 Am. St. Rep. 477, 19 L.R.A. (N.S.) 245; Livingston v. Livingston, 173 N.Y. 377,66 N.E. 123, 61 L.R.A. 800, 93 Am. St. Rep. 600; 1 Rawle C. L. 946, § 92; 19 Corp. Jur. 269, § 616.
As declared in Smith v. Smith, 45 Ala. 264, 268, the "allowance" contemplated by our statute is something more than a mere substitute for the current maintenance and support normally due from the husband to the wife during their joint lives and the continuance of the marriage relation. This is confirmed by our decisions which have adopted as a standard basis for estimating the allowance, subject, of course, to various qualifying circumstances, the approximate value of the wife's interest in the husband's estate if she were his surviving widow. Jeter v. Jeter, 36 Ala. 391, 401; King v. King, 28 Ala. 315.
In accord with this theory of the nature of permanent alimony, especially where awarded in gross, it is said that:
"The amount of the allowance ordinarily varies from one half of the husband's estate to a third, or even less, although it would seem that where the wife is entitled to alimony and he is possessed of an estate, it would be improper under any circumstances to give her less than what her dower interest therein would have been, for the reason that he should not be allowed to profit by his own wrong." 1 Rawle C. L. 930, § 77.
An examination of the decree in this case shows unmistakably that the rendering court reserved no control over its amount or its future enforcement. On the contrary, all orders were final and conclusive, reserving nothing to the court — quite different from the orders in Jones v. Jones, 131 Ala. 443,31 So. 91, and Ortman v. Ortman, 203 Ala. 167, 82 So. 417.
Unquestionably, a decree for permanent alimony, without reservation of control by the rendering court, is a vested right. The question here presented is whether the death of the husband tolls his obligation to pay unmatured installments of alimony decreed, without reservation of control, to be paid in gross, in directed installments.
We need not, and do not, consider what the rule would be where the decree is for periodic payments for an indefinite period, for the current support of the wife. The decisions differ in the various jurisdictions, dependent upon variant statutory provisions, or variant theories as to the nature of alimony, or upon the terms of the decree itself. Storey v. Storey, 125 Ill. 608, 18 N.E. 329, 1 L.R.A. 320, 8 Am. St. Rep. 417; Wilson v. Hinman, 182 N.Y. 408, 75 N.E. 236, 2 L.R.A. (N.S.) 232, 108 Am. St. Rep. 820; Ex parte Hart, 94 Cal. 254,29 P. 774; Gunderson v. Gunderson, 163 Minn. 236,203 N.W. 786; Pingree v. Pingree, 170 Mich. 36, 135 N.W. 923; 1 Rawle C. L. 933, § 80; 19 Corp. Jur. 278, § 633.
But, on principle, there is no escape from the conclusion that a decree for alimony in gross, if without reservation, becomes a vested right from the date of its rendition and survives the death of the husband. Differing from a mere periodic allowance for current and continuous support, it is intended to effect a final termination of the property rights and relations of the parties, and is an approximate appraisal of the present value of the wife's future support, and, in a measure, a compensation for her loss of inchoate property rights in her husband's homestead and other estate, given to her by statute in case of her survival. Smith v. Smith, 45 Ala. 264,268; Jeter v. Jeter, 36 Ala. 391, 401, 402; Winslow v. Winslow, 133 Tenn. 663, 182 S.W. 241, Ann. Cas. 1917A, 245; Martin v. Martin, 195 Ill. App. 32; 19 Corp. Jur. 266, § 613. The decree therefore has the effect of a final judgment for the payment of money, and *Page 584 
is as binding upon the estate of the husband as upon himself while living.
The fact that the decree allows the award in gross to be paid in installments does not change its nature or effect. Smith v. Smith, 45 Ala. 264, 268. The decree in this case might have been for the present payment of the whole amount. The concession of payment in five installments was for the convenience and benefit of the husband merely, and the chance circumstance of his death before all were paid cannot in justice or reason absolve him from the obligation to pay, through his personal representative, or through the judicial enforcement of the decretal lien fastened on his property, when and as the deferred payments became due.
It was long ago settled in this state, as in most if not all of the others, that the court in decreeing alimony might secure its payment by declaring it a lien on the husband's property. Jeter v. Jeter, 36 Ala. 391, 403; Sharrit v. Sharrit, 112 Ala. 617,20 So. 954. This lien is enforceable against the property upon which it is fastened, notwithstanding the death of the husband; and the right to thus enforce the lien is not affected by the wife's failure to file the decree for alimony as a claim against the decedent's estate. Duval's Heirs v. McLoskey,1 Ala. 738, 745; Locke v. Palmer, 26 Ala. 312; Flinn v. Barber,61 Ala. 530; George v. George, 67 Ala. 192, 195.
The order made by the trial judge, in the course of the administration of the decedent's estate, directing the administratrix (this complainant) to sell property of the decedent which was burdened with the decretal lien for alimony, and to sell it free from all liens, was of course abortive so far as this lien is concerned. Nor has the court in this proceeding the power to interfere with the decree for alimony, or to hinder the register from collecting the balance due thereon by the appropriate process ordered in the decree itself. On the same principle, the court is without power to transfer that lien from the property on which it was fastened to the proceeds of sale in complainant's hand as administratrix and so discharge the property from the lien.
And, finally, no reason is apparent why the trial court should retain the bill (or petition, as it is called) for the purpose of advising the administratrix whether she should or not pay the unpaid balance of the alimony; for, whatever the advice might be, it would have no influence upon the rights of this respondent to proceed under her decree. The lien stands as though it were a mortgage on the property, and, being a valid lien, it would seem to be the duty of the administratrix to protect the estate by payment of the debt it secures.
We therefore hold that the petition is without equity, and the demurrer was properly sustained.
Affirmed.
ANDERSON, C. J., and THOMAS and BROWN, JJ., concur.